Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing body having “the structure” that makes the support region (the hollow features later defined by the claims as making the structure) [clm 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The bearing body having the structure is presented in the alternative in claim 1, however the drawings only show the structure in the pad in figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 states that the rigidity is adjustable however the specification, while enabling for the feature in the summary of the invention, does not describe how this is being done.  How is the rigidity adjustable in the final product?  Or is the adjustability a feature that is based on the underlying support structure and is actual not adjustable but is rather a feature that must first be selected prior to the manufacturing of the element itself?  If the latter the final product is not adjustable as claim 14 is currently stating and 
Likewise, claim 15 calls for the damping to be adjustable based at least in part on a targeted change of a flow resistance which is also not described in the original specification.  Again this feature is only mentioned in the summary of the invention with no further explanation on how this feature is being adjusted.  What allows the flow resistance to be adjustable in the final product?  Is this again a feature that is first determined in the design phase and then the pad manufactured with a specific value?  If so this is not an adjustable final product as claimed. 
For both claims 14 and 15 it appears that the rigidity and dampening characteristic are the result of the underlying structure and the claims are going to be examined as such.  Any prior art document that shows or discloses different forms/shapes of the support region would anticipate this feature since the different forms would all have unique supporting features such as rigidity which would influence the rigidity at the sliding surface which can alter dampening characteristics.  However, these are determinations that are made during the design phase and the claim is limited to the product, the product itself is not adjustable once it is made as best understood, once it is made the characteristics are locked.  If there is a feature that allows for further adjustment after the pad is made what is this and where is it supported in the original disclosure?
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, USP 9,874,247.
Regarding claim 1, Wang discloses a sliding bearing for mounting a shaft comprising: a bearing body (12); a bearing ring (formed by pads 13), which is formed from a multiplicity of tilting pads (13), wherein each of the multiplicity of tilting pads is tiltably mounted on the bearing body (see bottom pad in figure 1, this is illustrated with a spherical seat, this type of seat indicates the bearing as a tilt pad type and see column 10, lines 48-60) and forms a lubricated bearing gap with a sliding surface of the shaft (disclosed fluid/hydrodynamic bearing, these bearing use the supplied fluid to form a lubricated gap between the shaft and the pads); and at least one structure configured for forming a support region located inside at least one of the tilting pads and the bearing body (see at least figure 7, the support region being formed by the network of passages between back or primary struts 44 and the deck 38, these passages form a hollowing and thus a support region like that disclosed), wherein the support region provides target structural rigidity for the sliding bearing (all supports provide structural rigidity to some degree and more specifically a truss structure provides greater rigidity at the nodes or where the truss element contacts the supported elements, the recitation by the claim is not limiting the structure to any particular shape).

Regarding claims 3 and 4, Wang discloses that at least one of the multiplicity of tilting pads is at least partly produced by additive manufacturing [clm 3] and wherein the bearing body is at least partly produced by additive manufacturing [clm 4] (both these claims are defining product-by-process recitations that are not limiting to any specific structure, see MPEP 2113, thus since the overall structure is disclosed by Wang the claim is anticipated, however Wang discloses making the pad via 3d printing, see column 11, line 54-column 12, line 21).
Regarding claim 5, Wang discloses that the support region has a honeycomb structure (see column 11, line 54-column 12, line 21 which discloses an alternate pattern being honeycomb).
Regarding claims 6, 7 and 13, Wang discloses that support webs are formed in the support region that extend at least one of longitudinally and transversely [clm 6] (the configurations in Figure 7a, 7c and 8a-8c are all webs with parts extending longitudinally and transversely) and the support region comprises arc-shaped support webs [clm 7] (column 11, line 54-column 12, line 21 discloses a navtruss which is an arrangement with a top layer and bottom layer with a wave like corrugation between the layers, this wave forming general arc-shaped support webs, see attached publication from IEEE), and wherein the support webs are connected to one another by connecting webs [clm 
Regarding claim 8, Wang discloses that each of the multiplicity of tilting pads are coated with a sliding layer (Babbitt layer 34) on a respective outer surface, which with the sliding surface of the shaft forms the lubricated bearing gap.
Regarding claim 9, Wang discloses that between adjacent tilting pads a gap is formed configured to conduct a lubricant (space between 18 and 19 in figure 1).
Regarding claim 10, Wang discloses a method for producing a tilting pad for a sliding bearing having a bearing body; a bearing ring, which is formed from a multiplicity of tilting pads, comprising: tiltably mounting each of the multiplicity of tilting pads on the bearing body to form a lubricated bearing gap with a sliding surface of a shaft (mounting the tilt pads inside ring 12, the spherical seat at the bottom of figure 1 indicates the invention as a tilt pad and see column 10, lines 48-60), wherein at least one structure configured for forming a support region located inside at least one of the tilting pads and the bearing body (see at least figure 7, the support region being formed by the network of passages between back or primary struts 44 and the deck 38, these pads form a hollowing and thus a support region like that disclosed), wherein the support region provides targeted structural rigidity for the sliding bearing (as explained in claim 1 above a truss configuration provides targeted structural rigidity, this recitation is not limiting the structure of the support to any particular shape nor is it defining a method of providing targeted rigidity outside of just making the device) and producing by additive manufacturing at least one tilting pad and/or the bearing body for forming the support region (column 11, line 54-column 12, line 21).

Regarding claim 12, Wang discloses that the additive manufacturing is 3-D printing (see at least column 11, line 54-column 12, line 21).
Regarding claim 14, Wang discloses that the targeted structural rigidity of the support region is adjustable based at least in part on the structure (since Wang discloses different shapes for the support region, as indicated above, this would allow for different rigidity or an adjustable rigidity based on the shape selection, column 11, line 54-column 12, line 21).
Regarding claim 15, Wang discloses that the bearing damping is adjustable based at least in part on a targeted change of a flow resistance (by selecting different support configurations the dampening or rigidity effect at the deck surface can be changed thus altering a flow resistance characteristic, in other words based on the support structure the deck would become more or less rigid, this influences the flow resistance of the working fluid). 
Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive. 
With regards to the remaining drawing objection Applicant has not argued how the bearing body is being shown with the support structure.  The bearing body in the specification is 3, the ring formed of tilt pads is indicated by 4 and the pads are 5, only 
Regarding Wang Applicant argues that the reference is silent with respect to targeted structural rigidity or the rigidity being adjustable because the struts in Wang act as passages.
First the feature of adjustability does not appear in the independent claim and is only in new dependent claim 14 which is rejected under 35 USC 112 above.
Second, regardless of what the struts Wang might allow in terms of additional features the struts still provided a support structure to the pad and based on the arrangement of the struts the overall rigidity of the system is modified or “targeted”.  As noted in the rejection above the claim is not limited to a support region with any particular shape.  All supports provide structural rigidity to some degree and more specifically a truss structure provides greater rigidity at the nodes or where the truss element contacts the supported elements, by disclosing that different shapes of the underlying structure can be employed Wang anticipates this feature of the claim since different shapes can provided different “targeted” rigidity.  
It is further noted that in the remarks Applicant concludes the argument by stating “the struts are primarily for cooling, not varying rigidity in select zones of the bearing” however the primary purpose being different does not mean that making alterations for the primary reason does not also have a secondary effect.  For example adding more struts to provide more cooling adds more material to the support region and thus increasing load capacity and ultimately rigidity.  Also the claims do not address specifically varying rigidity in select zones more does the disclosure discuss why some .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656